Mr. Chief Justice Waite
delivered the opinion of the court.
The motions for writs of certiorari are denied. A petition for a rehearing, filed in the court below after judgment, which has been refused, is no part of the record to be returned here with a writ of error for a review of the judgment. Steines v. Franklin County, 14 Wall. 21.
The motions to affirm are also denied. The further consideration of the motions to dismiss is postponed until the causes come up for hearing on the merits. Denied.